              Case 4:19-cv-04801-JST Document 30 Filed 10/30/19 Page 1 of 3



     THE ROSEN LAW FIRM, P.A.
 1   Laurence M. Rosen (SBN 219683)
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 4   Email: lrosen@rosenlegal.com
 5
     [Proposed] Lead Counsel for Movant and
 6   the Class
 7                                UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA

 9    CHAD C. SMITH, Individually and on Behalf of
                                                     Case No. 4:19-cv-04801-JST
10    All Others Similarly Situated,                 NOTICE OF WAIVER OF ORAL
                                                     ARGUMENT ON THE UNOPPOSED
11                                                   MOTION OF WINSTON DEROUIN FOR
                        Plaintiff,                   APPOINTMENT OF LEAD PLAINTIFF
12                                                   AND APPROVAL OF LEAD COUNSEL
                           v.
13
      NETAPP, INC., GEORGE KURIAN,                   DATE: November 20, 2019
14    RONALD J. PASEK, JOEL D. REICH, and            TIME: 2:00 p.m.
      MATTHEW K. FAWCETT,                            JUDGE: Jon S. Tigar
15                                                   CTRM: 6 – 2nd Floor (Oakland)
16                     Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
        NOTICE OF WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF WINSTON DEROUIN FOR
                   APPOINTMENT OF LEAD PLAINTIFF AND APPROVAL OF LEAD COUNSEL
              Case 4:19-cv-04801-JST Document 30 Filed 10/30/19 Page 2 of 3




 1          Pursuant to Local Civil Rule 7-1(b), Winston Derouin (“Movant”) hereby requests this Court

 2   vacate the hearing on his unopposed motion for appointment as lead plaintiff and approval of selection

 3   of counsel, noticed for hearing on November 20, 2019.

 4          On October 30, 2019, Movant filed a Notice of Non-Opposition to his motion. Dkt. No. 29.

 5   Accordingly, Movants’ motion is unopposed and should be granted without oral argument.

 6
     DATED: October 30, 2019             Respectfully submitted,
 7
 8                                               THE ROSEN LAW FIRM, P.A.
                                                 /s/ Laurence M. Rosen
 9                                               Laurence M. Rosen
                                                 355 South Grand Avenue, Suite 2450
10                                               Los Angeles, CA 90071
11                                               Telephone: (213) 785-2610
                                                 Facsimile: (213) 226-4684
12                                               Email: lrosen@rosenlegal.com
13                                                      -and-
14
                                                 THE ROSEN LAW FIRM, P.A.
15                                               Jacob A. Goldberg (pro hac vice forthcoming)
                                                 Gonen Haklay (pro hac vice forthcoming)
16                                               101 Greenwood Avenue, Suite 440
17                                               Jenkintown, PA 19046
                                                 Phone: (215) 600-2817
18                                               Fax: (212) 202-3827
                                                 Email: jgoldberg@rosenlegal.com
19                                               Email: ghaklay@rosenlegal.com
20
21
22
23
24
25
26
27
28
        NOTICE OF WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF WINSTON DEROUIN FOR
                      APPOINTMENT OF LEAD PLAINTIFF AND APPROVAL OF COUNSEL
                                                       1
              Case 4:19-cv-04801-JST Document 30 Filed 10/30/19 Page 3 of 3



                                        CERTIFICATE OF SERVICE
 1
 2          I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
 3          I am the managing attorney of The Rosen Law Firm, P.A., with offices at 355 South Grand
 4   Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.
 5          On October 30, 2019, I electronically filed the following NOTICE OF WAIVER OF ORAL
 6   ARGUMENT         ON    THE     UNOPPOSED         MOTION       OF     WINSTON       DEROUIN          FOR
 7   APPOINTMENT OF LEAD PLAINTIFF AND APPROVAL OF LEAD COUNSEL with the Clerk
 8   of the Court using the CM/ECF system which sent notification of such filing to counsel of record.
 9          Executed on October 30, 2019.
10
11                                                       /s/ Laurence M. Rosen
                                                         Laurence M. Rosen
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        NOTICE OF WAIVER OF ORAL ARGUMENT ON THE UNOPPOSED MOTION OF WINSTON DEROUIN FOR
                      APPOINTMENT OF LEAD PLAINTIFF AND APPROVAL OF COUNSEL
                                                        2
